                                 UNITED STATES DISTRICT COURT
                                                        ** Plea Minutes **

Date: 04/16/2021                                                                 Case #: 1:19-cr-00099-TSE-1
Time: 01:03 p.m. – 02:15 p.m. (01:12)                                   Interpreter/Lang: N/A


                             Honorable T.S. ELLIS III, United States District Judge, Presiding

                                   Tanya Randall                          Patricia Kaneshiro-Miller
                                  Courtroom Deputy                             Court Reporter

    UNITED STATES OF AMERICA
               v.                                    Deft appeared: [ X ] in person             [   ] failed to appear
                                                                    [ X ] with Counsel          [   ] without Counsel
     CHRISTOPHER WARREN LAPP                                        [ ] through Counsel


                JOSEPH FLOOD                                              MAUREEN CAIN
                Counsel for Defendant                                     Counsel for Government

Matter called for:
[ ] Pre-Indictment Plea                 [ X ] Change of Plea              [   ] Plea Agreement

Filed in open court:
[ ] Information      [ X ] Plea Agreement [ X ] Statement of Facts                  [   ] Waiver of Indictment

Arraignment & Plea:
 [ ] WFA     [ ] FA          [   ] PG

Plea:
[ X ] Deft entered a Plea of Guilty as to Count(s) 1, 2, and 3 of the [ X ] Indictment          [   ] Information
[ X ] Plea accepted by the Court.
[   ] Deft waived right to PSI and consent to proceed with sentencing.
[ X ] Motion for Dismissing Count(s) 4 by [ X ] US or [        ] Deft
[ X ] Order entered in open court            [   ] Order to follow
[ X ] Deft directed to USPO for PSI      [ X ] Yes        [   ] No
[ X ] Case continued to: FRIDAY, OCTOBER 8, 2021 at 09:00 A.M. for:
      [   ] Jury Trial   [   ] Bench Trial       [    ] Pre-Guidelines Sentencing       [ X ] Guidelines Sentencing



[ X ] Deft remanded [        ] Deft Released on Bond [        ] Deft Continued on same bond conditions

#    Cancel previously scheduled Jury Trial set for: Tuesday, September 14, 2021 at 10:00 a.m.
